Citation Nr: 9921719	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  95-10 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether an initial evaluation in excess of 30 percent 
disabling is warranted for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from May 1968 to December 
1969.  This appeal arises from a May 1994 rating decision of 
the Togus, Maine, Regional Office (RO) which granted service 
connection for post-traumatic stress disorder (PTSD).  This 
disorder was evaluated as 10 percent disabling.  The veteran 
appealed this evaluation.  By rating decision of October 
1995, the RO granted an increased evaluation to 30 percent 
disabling.  The veteran has continued his appeal.

This case was remanded by the Board of Veterans' Appeals 
(Board) in February 1997 in order to provide the veteran with 
notification and comment on a change in the schedular rating 
criteria for PTSD.  The RO was also instructed to obtain 
additional medical evidence for review.  The case has now 
returned for final appellate consideration.


FINDINGS OF FACT

1.  All evidence required for an equitable decision of the 
issue on appeal has been obtained.

2.  The veteran has an eighth grade education and work 
experience in carpentry and manual labor.

3.  The veteran was unemployable due to his nonservice-
connected physical disabilities for many years prior to his 
diagnosis for PTSD.

4.  The veteran's PTSD is characterized by moderate symptoms 
of irritability, flashbacks, intrusive thoughts, isolation 
from others, feelings of fear, panic attacks, hypervigilance, 
exaggerated startle response, nervousness, confusion, lack of 
concentration, poor memory, sleep disturbances, and 
industrial inadaptability.


CONCLUSION OF LAW

An increased evaluation in excess of 30 percent disabling is 
not warranted for the veteran's service-connected PTSD.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. § 4.1, 4.2, 
Diagnostic Code 9411 (Effective prior to and on November 7, 
1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

The veteran filed a claim for service connection for PTSD in 
October 1993.  At that time, the veteran merely noted his 
claimed stressors.  In a written statement of December 1993, 
the veteran's representative informed the RO that the veteran 
had never sought treatment for his PTSD.  It was noted that 
he had been unable to received psychiatric treatment due to 
his financial and physical limitations.  

A VA psychiatric examination was provided to the veteran in 
May 1994.  It was noted that the veteran had been forced to 
quit his last employment as a roofer after he fell off a roof 
and injured himself.  The veteran reported that he now lived 
on Social Security Administration (SSA) benefits.  He was 
divorced and had subsequent romantic relationships with two 
other women.  The veteran had four children; he asserted that 
he saw one of his daughters once a week and another he saw 
more often.  The veteran also had two sons, one he socialized 
with twice a month and the other he saw every two to three 
months.  He reported that he would accompany one of his 
children to shop for groceries, but did not go into the store 
because he did not like crowds.  The veteran alleged that he 
thought about events from Vietnam frequently and tried to 
avoid these thoughts.  He noted that he seldom had nightmares 
about these experiences, but had tried to choke his former 
spouse while sleeping and blamed this behavior on his PTSD 
symptoms.  The veteran believed that these events had 
something to do with ending his marriage.  He claimed that he 
tried to avoid people or media that reminded him of Vietnam.  
Prior to serving in Vietnam, the veteran liked to hunt and 
fish, but did not do these activities anymore.  The veteran 
felt estranged from others and claimed not to have many 
friends.  He did acknowledge that he had stayed in contact 
with his family, most of all his children.  The veteran 
denied any restricted range of affect.  He claimed that he 
viewed his future as "day to day."  He claimed that he had 
difficulty sleeping and concentrating.  The veteran felt 
irritable, hypervigilant, and had an extremely exaggerated 
startle response.  His daily activity consisted of waking up 
at 5:00 to 5:30 am and watching various television programs 
throughout the day.  He prepared his own meals.  The veteran 
claimed that he went to bed about 10:00 or 11:00 p.m. and 
would awaken every two hours.  On weekends, he would 
occasionally visit a friend that lived across the hall and 
his children would visit him.  He reported that his 
prescribed medication would "pretty much prevent" his 
nightmares and improve his sleep.  On examination, the 
veteran was oriented and his speech was goal oriented.  His 
insight and judgment were good.  The veteran's mood was 
mildly depressed and his affect was mildly blunted.  Both his 
recent and remote memory was spotty with recall memory poor.  
The diagnosis was moderately severe, chronic PTSD.  It was 
opined by the examiner that the veteran's industrial 
impairment, excluding his physical disabilities, was 
moderate.  His social impairment was found to be moderately 
severe.  

By rating decision of May 1994, the RO granted service 
connection for the veteran's PTSD.  This disorder was 
evaluated as 10 percent disabling under the VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code (Code) 
9411.  The award was made effective from October 1993.  The 
veteran appealed this evaluation.  In March 1995, the RO 
issued the veteran a statement of the case (SOC).  This SOC 
informed him of the rating criteria found at Code 9411 in 
effect at that time.

Another VA psychiatric examination was afforded the veteran 
in August 1995.  This examination noted that the veteran 
still socialized with his children.  The veteran lived in a 
city housing project.  It was reported that the veteran was 
physically disabled due to a work related accident in 1975 
and multiple sclerosis (MS).  The veteran complained of being 
depressed, but not suicidal.  He was "somewhat jumpy."  The 
veteran noted that he lived alone and spent his time playing 
with his parrot, building cribbage boards, and watching 
television.  He participated in a VA workshop and 
occasionally attended a local Vet Center.  The veteran 
acknowledged that he occasionally visited another Vietnam 
veteran that lived across the hall in his building.  On 
examination, the veteran was cooperative, pleasant, and had 
steady eye contact.  He appeared to be mildly depressed and 
his affect showed a fairly good range.  The veteran was well 
oriented.  However, his concentration and immediate recall 
was poor, and his memory was patchy.  There was no evidence 
of psychosis and his insight and judgment were satisfactory.  
It was noted by the examiner that the veteran had occasional 
distressing recollections and occasional distressing dreams.  
The veteran acknowledged that he had little sleep difficulty 
because of his prescribed medication.  He was found to have 
diminished interest in significant activities and detachment 
from others.  The veteran evidenced a sense of foreshortened 
future, but mentioned this in relation to his MS.  He also 
had an exaggerated startle response.  The diagnosis was mild 
PTSD.  It was noted that currently the veteran generally 
functioned pretty well with some meaningful interpersonal 
relationships.  A global assessment of functioning (GAF) 
score of 71 to 80 was assigned and the examiner opined that 
the veteran had a severe impairment in occupational 
functioning.

In a rating decision of October 1995, the RO granted an 
increased evaluation for the veteran's PTSD to 30 percent 
disabling under the criteria effective at that time.  This 
award was made effective from October 1993.  

At his hearing on appeal in March 1996, the veteran testified 
that he was 47 years old and only had an eighth grade 
education.  He claimed that his only skills were in 
carpentry.  The veteran reported that he had last worked in 
November 1975 as a roofer after he had fallen off the roof of 
a building.  He noted that this injury had fractured his 
dorsal vertebra and left him partially paralyzed.  The 
veteran was later diagnosed with MS.  It was claimed by the 
veteran that he could only walk 1/8 of a mile with the use of 
two canes.  He currently used a wheelchair and a specially 
adapted automobile for mobility.  The veteran felt that he 
could not currently work due to his physical disabilities.  
He acknowledged that he had never received treatment for his 
PTSD.  The veteran claimed that he took medication for his 
sleep and anxiety problems which had been prescribed by his 
neurologist.  He reported that his current symptoms included 
getting mad when watching violence on television, a lot of 
flashbacks and thoughts about his Vietnam experiences, 
isolation from others, feelings of fear that he could not 
explain, panic attacks, feelings of nervousness, feeling on 
the verge of tears, confusion, loss of concentration, and 
bursts of anger.  He claimed that his worst PTSD symptom was 
the "thinking back."  The veteran reported that he still 
had nightmares once a month.  He testified that he had 
problems sleeping because he could not get comfortable.  The 
veteran noted that he was uncomfortable due to his MS and 
PTSD.  He asserted that he did not like being in dark places 
because it caused flashbacks to Vietnam.  The veteran 
maintained that he had not used alcohol in the last ten 
years.  While the veteran testified that he liked to be 
alone, he reported that he did attend a veterans' 
organization meetings to meet with friends.  The veteran 
acknowledged that he had quite a few friends and would trust 
people until they had given him a reason not to trust them.  
He asserted that he saw his youngest daughter four times a 
week and went grocery shopping with her.  The veteran noted 
that he did not mind shopping in stores as it kept him 
occupied.  He claimed that he saw his mother all the time and 
was friendly with his brother.  It was reported by the 
veteran that he had been married twice since his separation 
from the military and both marriages resulted in divorce.  He 
claimed that his marriages had failed due to his use of 
alcohol and that it "just didn't work out."  The veteran 
alleged that he had once attended a local Vet Center, but 
never returned because everyone there talked about Vietnam.  
He maintained that he was not suicidal because he had too 
many nice kids that kept him occupied.  The veteran testified 
that his average day was spent attending his parrot, reading 
the paper, and watching television.  He claimed that he did 
not watch war movies.  

The veteran's 30 percent evaluation for PTSD was confirmed in 
a SSOC issued in May 1996.  A VA Form 646 was submitted in 
October 1996.  The veteran's representative informed the VA 
that all relevant documentation regarding the veteran's 
current claim was of record.  In a brief submitted directly 
to the Board in December 1996, the veteran's representative 
argued that the VA examiner of August 1995 had failed to 
separate the impact of the veteran's PTSD and his physical 
disabilities on his occupational adaptability.  It was 
contended that a new VA examination should be given to the 
veteran to make a medical determination on this point.  The 
Board remanded this case in February 1997.  In this remand, 
the RO was requested to obtain all of the veteran's treatment 
records for his PTSD and obtain a VA psychiatric examination 
to "assess the veteran's overall level of impairment and 
distinguish the degree to which his PTSD contributes to this, 
versus the contribution of his other disabilities due to non-
service-connected [MS]."  Finally, the RO was instructed to 
consider that veteran's claim under the rating criteria found 
at Code 9411 effective prior to, and on, November 7, 1996.

In March 1997, the RO contacted the veteran and asked him to 
identify the healthcare provided that treated his PTSD.  The 
veteran replied in a written statement of July 1996, that all 
his medical treatment had been conducted at the VA Medical 
Center (VAMC) in Togus, Maine.  His representative notified 
the RO in March 1997 that the veteran had been hospitalized 
at the VAMC that same month for his PTSD symptoms.  The VAMC 
responded to the RO's request for records in mid-March 1997.  
It was noted that after a review of the veteran's four volume 
medical file there were no treatment records found regarding 
his PTSD.  A VA discharge summary for a period of 
hospitalization in March 1997 was also received.  This 
summary noted that the veteran was admitted for his semi-
annual adrenocorticotrophic hormone (ACTH) therapy.  There 
was no noted treatment of the veteran's psychiatric symptoms.  
The discharge diagnoses included depression.

The veteran was afforded a VA psychiatric examination in 
January 1997.  The examiner specifically cited the Board's 
examination instructions of February 1997 at the beginning of 
the examination report.  It was noted by the veteran that he 
had only a few social contacts that included friends who were 
mostly veterans, his children who visited "quite a bit", 
and attending meetings of a veterans' organization two to 
three times per week.  The veteran reported that he had not 
worked since 1975 when he injured his spinal cord and was 
diagnosed with MS.  He claimed that he had received treatment 
for his MS at the VAMC, but had not sought treatment there 
for his PTSD.  His subjective complaints of PTSD included 
recurrent and distressing recollections, recurrent 
distressing dreams, intense psychological distress at 
exposure to reminders of stressors, avoidance of things he 
associates with his stressors, sense of foreshortened future, 
difficulty sleeping, outbursts of anger, difficulty 
concentrating, hypervigilance, and exaggerated startle 
response.  The veteran claimed that these symptoms had 
interfered with his social and occupational adaptability.  He 
noted that he did not know what proportion of his 
occupational inadaptability was attributable to his PTSD 
symptoms since it had been so long since he had worked.  The 
veteran's attributed his problems with social adaptability 
equally to his MS and PTSD.  It was noted by the examiner 
that this was a generally valid representation.  On 
examination, the veteran was alert with satisfactory 
attention span and good eye contact.  He was friendly with a 
cooperative demeanor.  The veteran's mood was angry which he 
claimed was due to his inability to do what he used to be 
capable of doing.  His affect was appropriate.  The veteran's 
speech was normal except for an intermittent slur.  His 
thought and association were logical.  He had difficulty 
sleeping due to distressing dreams of the past and future.  
The veteran acknowledged using alcohol and marijuana.  His 
judgment was adequate and his insight fair.  There was no 
evidence of hallucinations, delusions, obsessions, or 
compulsions.  The veteran denied homicidal ideation, but 
acknowledged passing thoughts of suicide without intent or 
plan.  He was oriented with no evidence of impaired memory, 
but his general fund of knowledge was poor.  The diagnosis 
was chronic, moderate PTSD.  A GAF score of 65 was assigned.  
It was noted by the examiner that his examination had been 
conducted under the criteria of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, (4th ed. 1994)(DSM-IV).

Another VA psychiatric examination was provided to the 
veteran in July 1998.  The Board's examination instructions 
in its remand of February 1997 were again cited at the 
beginning to the examination report.  This report also 
detailed the veteran's military and medical history.  It was 
noted that the veteran had fractured his dorsal spine in 
November 1975 and was diagnosed with MS in 1984.  The 
examiner commented that the veteran had never been treated 
for PTSD either as an inpatient or outpatient.  It was noted 
that the veteran had been unable to work in over 22 years 
since he had injured his back.  The veteran claimed that he 
lived alone and the examiner noted that the veteran was able 
to maintain independent living and drive an adaptive car.  It 
was acknowledged by the veteran that he regularly saw his 
family to include his children and brother, and a friend.  He 
reported that he owned a parrot that he had taken care of for 
many years.  After an interview and psychological testing, 
the examiner noted that the veteran harbored chronic feelings 
of insecurity, inadequacy, inferiority, and indecision.  He 
also tended to withdraw from social interactions.  It was 
reported by the examiner that the veteran's psychological 
testing indicated the presence of PTSD "with a mild level of 
impairment and moderate symptoms of severity."  The 
diagnoses included chronic, moderate PTSD with depressive 
features.  A current GAF score of 65 was assigned that was 
opined to range from 55 to 70.  The examiner noted that the 
current GAF of 65 was related to the veteran's PTSD symptoms.  
He noted that the veteran was severely impaired in 
occupational functioning that was related to his physical 
disabilities.  The veteran's social impairment was found to 
be mild and due to PTSD with his physical disabilities 
playing a lesser, but significant, role.

In November 1998, the RO returned the July 1998 examination 
report to the examiner and requested that he answer certain 
questions on a standardized VA examination report form.  A 
SSOC was issued to the veteran in December 1998.  This SSOC 
informed the veteran of the rating criteria found at Code 
9411 effective prior to, and on, November 7, 1996.  After 
evaluating the evidence under both criteria, the RO 
determined that neither allowed an increased rating for the 
veteran's PTSD.  In an electronic mail message of February 
1999, the July 1998 examiner informed the RO that he stood by 
his previous examination report and would not alter it.  The 
veteran's representative submitted a brief directly to the 
Board in July 1999.  It was contended that the VA 
examinations of January 1997 and July 1998 were inadequate 
for rating purposes because neither of these examinations had 
been conducted by a "board-certified psychiatrist."  In 
addition, it was argued that the July 1998 examination report 
was inadequate because the examiner had failed to make the 
corrections to his report requested by the RO.  The 
representative contended that these facts had denied the 
veteran his due process rights and requested a remand to the 
RO for needed corrections.


II.  Applicable Criteria.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
(1998).  The requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.

At the outset, the Board notes that the criteria used to 
determine the extent to which psychiatric disorders are 
considered disabling was changed, effective November 7, 1996.  
To that extent, the record shows that the veteran has had 
notice of the old and new criteria for evaluating PTSD and 
has been provided the opportunity to present arguments on the 
basis of both criteria.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

In determining which version of the regulations to apply to 
the facts of this case, the Board notes that the Court has 
held that where the law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  In this 
instance, neither Congress nor the Secretary has directed 
which regulations are to be applied under the circumstances 
of this case.  Accordingly, the version most favorable to the 
appellant will be considered.

Under the old provisions, in evaluating impairment resulting 
from psychiatric disorders, social inadaptability was to be 
evaluated only as it affected industrial adaptability.  The 
principle of social and industrial inadaptability, the basic 
criterion for rating disability from the mental disorders, 
contemplated those abnormalities of conduct, judgment, and 
emotional reactions, which affect economic adjustment.  In 
other words, the impairment of earning capacity.  38 C.F.R. 
§ 4.129 (1995).  The severity of disability was based upon 
actual symptomatology, as it affected social and industrial 
adaptability.  Two of the most important determinants of 
disability were time lost from gainful employment and 
decrease in work efficiency.  The VA could not under evaluate 
the emotionally sick veteran with a good work record, nor 
could it over evaluate his or her condition on the basis of a 
poor work record not supported by the psychiatric disability 
picture.  It was for that reason that great emphasis was 
placed upon the full report of the examiner which was 
descriptive of actual symptomatology.  The record of the 
history and complaints was only preliminary to the 
examination.  The objective findings and the examiner's 
analysis of the symptomatology were the essentials.  
38 C.F.R. § 4.130 (1995).

When evaluating a mental disorder, under the new criteria, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission. The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  When evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment. 38 C.F.R. § 4.126 
(1998).

The veteran is currently assigned a 30 percent disability 
rating for PTSD.  Prior to November 1996, a 30 percent 
evaluation was assigned when there was a definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people, and that psychoneurotic 
symptoms resulted in such a reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  A 50 percent rating was 
assigned when the ability to establish and maintain effective 
or favorable relationships was considerably impaired, and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels were so reduced as to 
result in considerable industrial impairment.  38 C.F.R. Part 
4, Diagnostic Code 9411.  (Effective prior to November 7, 
1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court held that 
the term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases for its 
decision.  38 C.F.R. § 7104(d)(1) (West Supp. 1996).  In a 
precedent opinion dated November 9, 1993, the General Counsel 
of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
O.G.C. Prec 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West Supp. 1996).

Effective November 7, 1996, a 30 percent rating is assignable 
for PTSD that results in occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. Part 4, Diagnostic Code 9411 
(Effective November 7, 1996).


III.  Analysis.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well grounded if the claimant 
asserts that a disorder for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  In this case, the veteran asserted that his 
service-connected PTSD is worse than currently evaluated, and 
he has thus stated a well-grounded claim.  The Board is also 
satisfied that the requirements for the duty to assist in 
this issue have been accomplished.  A review of the claims 
file indicates that the veteran is receiving disability 
benefits from the SSA.  The record clearly indicates that his 
employment was effectively ended after a severe injury to his 
spine and later diagnosed MS.  His PTSD was not first 
diagnosed until many years after these events.  It has been 
repeatedly noted by the veteran that he has not been treated 
for his PTSD and he has never claimed that his SSA award was 
based on his PTSD.  Therefore, the undersigned finds that the 
veteran's SSA records are not pertinent to his claim for an 
increased evaluation of his PTSD.

In addition, the veteran's representative argued that the VA 
examinations of January 1997 and July 1998 were inadequate 
for rating purposes on the basis that neither examination was 
conducted by a board certified psychiatrist and that the 
examiner of July 1998 refused to make corrections to his 
examination report requested by the RO.  Regarding the first 
contention, the undersigned finds that the examinations in 
question were conducted by qualified healthcare 
professionals, in this case psychologists, and there was no 
requirement in the Board's remand that the examiner be a 
psychiatrist.  See Stegall v. Brown, 11 Vet. App. 268 (1998)( 
A remand by the Board confers on the clamaint, as a matter of 
law, the right to compliance with the remand orders).  There 
is no requirement in law or regulation that a rating 
examination of the veteran's psychiatric disability be 
specifically conducted by a board-certified psychiatrist.  It 
is therefore determined by the undersigned that the 
healthcare professionals who conducted the examinations in 
question were qualified to do so.

Regarding the second contention, a review of the examinations 
indicates that the examiners reviewed the veteran's medical 
history and conducted a personal interview.  Both examiners 
attempted to answer the questions posed by the Board in its 
remand of February 1997.  The RO's request for additional 
information on the examination report July 1998 was in regard 
to questions on a standardized VA examination questionnaire 
and did not concern the Board's instructions or requested 
opinions.  It is determined by the undersigned that these 
examiners conducted a thorough review of the medical history 
and examination of the veteran and answered all questions 
posed by the Board in its remand of February 1997.  
Obviously, the veteran and his representative have been 
notified of these examinations and given the opportunity to 
comment on them.  Therefore, the undersigned finds that these 
examinations are adequate for rating purposes and there is no 
violation of the veteran's appellate rights.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Robinette v. Brown, 8 
Vet. App. 69 (1995).  Based on the above analysis, the 
undersigned finds that there is no further duty to assist the 
veteran under the provisions of 38 U.S.C.A. § 5107(a).

The veteran has testified that his PTSD symptoms include 
irritability, flashbacks, intrusive thoughts, isolation from 
others, feelings of fear, panic attacks, hypervigilance, 
exaggerated startle response, nervousness, confusion, and 
lack of concentration.  He reported that he had a nightmare 
about once a month.  It was noted by the veteran that he 
avoided things that reminded him of Vietnam, to include 
counseling with other veterans.  The veteran attributed his 
difficulty sleeping equally to his PTSD and MS.  He reported 
that he had twice been divorced and insinuated that his 
marriage difficulties had, in part, been due to his PTSD 
symptoms.  The veteran acknowledged that he had good 
relationships with his children, mother, brother, and 
friends.  He reported attending a veterans' organization 
meetings on a regular basis.  The veteran has maintained that 
he is capable of his own self-care and household chores; to 
include the keeping of a pet, making cribbage boards, and 
assisting his daughter in grocery shopping.  He has claimed 
that he only has an eighth grade education and predominantly 
worked as a manual laborer in the field of carpentry.

The veteran's testimony and his psychiatric examinations are 
contradictory on whether the veteran has suicidal ideation.  
However, it appears that he does not have intentions or plans 
regarding this ideation.  A review of the examination reports 
in recent years indicates that, at its worst, the veteran's 
PTSD is characterized by adequate insight and judgment; mild 
depression; poor memory, concentration, and fund of 
knowledge; and an intermittent slur in speech.  The examiner 
of May 1994 found the severity of the PTSD to be moderately 
severe, however, the three most recent examinations have 
characterized this disability as mild to moderate in nature.  
Regarding the veteran's industrial impairment, the examiner 
of January 1997 found it to be moderately impaired due 
equally to his physical and PTSD disabilities.  The examiner 
of July 1998 found a severe industrial impairment solely due 
to the veteran's physical disabilities.  In both the 
examinations of January 1997 and July 1998, a GAF score was 
noted corresponding with symptoms of a moderate nature.

Applying this disability picture to the rating criteria, the 
undersigned finds that the veteran is not entitled to an 
increased evaluation under either the old or new criteria 
found at Code 9411.  Regarding the old criteria, the above 
medical opinions indicate that the veteran's industrial 
impairment is only moderate in degree.  This opinion is 
confirmed in the veteran's own testimony.  He has 
acknowledged the ability to establish and maintain effective 
relationships with others despite his PTSD symptoms.  The 
evidence regarding his ability for self-care, household 
chores, and minor work projects (i.e. cribbage boards and 
shopping) indicates that the veteran is predominately 
prevented from doing manual labor due to his nonservice-
connected physical disabilities.  Thus, the preponderance of 
the evidence reveals that the veteran's PTSD symptoms are 
only of a definite impairment, moderately large, and are not 
considerable in nature.

Regarding the new criteria, the veteran's PTSD has been found 
to have only a mild impairment on his affect, speech, 
judgment, and abstract thinking.  More severely affected is 
his memory, but there is no evidence that this has raised to 
the level that he could not understand complex instructions.  
In fact, on the more recent examination of January 1997, the 
examiner found no impairment in the veteran's memory.  The 
veteran has maintained a sufficient motivation and mood to 
perform self-care, care of a pet, and social relationships 
with family and friends.  It is indicated by the evidence 
that the predominant reason the veteran could not engage in 
manual labor is due to his physical disabilities.  Under 
these circumstances, the preponderance of the evidence is 
against a finding that the veteran's PTSD symptoms have risen 
to the level of a 50 percent evaluation under the criteria 
found at Code 9411 effective on November 7, 1996.

Based on the above analysis, the undersigned finds that 
neither the criteria found at Code 911 effective prior to, or 
on, November 7, 1996, are more favorable to the veteran.  
This finding is made on the conclusion that the preponderance 
of the evidence is against an increased evaluation in excess 
of 30 percent disabling under either the old or new criteria.  
Therefore, the veteran's claim for an increased evaluation 
for PTSD is denied.

ORDER

An increased evaluation in excess of 30 percent disabling for 
PTSD is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

